Citation Nr: 9919280	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-49 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as a result of exposure to Agent 
Orange.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from October 1963 to October 1965; he died 
in December 1987.  The appellant has been represented 
throughout her appeal by The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1994, by the Newark, New Jersey Regional Office (RO), which 
denied the appellant's claims of entitlement to service 
connection for the cause of the veteran's death due to 
exposure to herbicides.  The notice of disagreement with this 
determination was received in July 1994.  The statement of 
the case was issued in August 1994.  The appellant's 
substantive appeal was received in September 1994.  A 
supplemental statement of the case was issued in June 1996.  
Additional medical evidence was received in May 1997.  A 
supplemental statement of the case was issued in April 1998.  
The appeal was received at the Board in September 1998.  

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was previously denied by 
the RO in February 1988.  In particular, it was then found 
that adenocarcinoma of the colon, which was the immediate 
cause of the veteran's death in 1987, was not incurred or 
aggravated during active wartime service.  Currently, the 
appellant alleges that the veteran's death was related to 
Agent Orange exposure.  As entitlement to service connection 
for the cause of the veteran's death based on exposure to 
Agent Orange had not been considered at the time of the prior 
decision, the Board finds that the RO properly reviewed the 
appellant's current claim on a de novo basis.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997); Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).  Accordingly, the Board will 
address the claim on a new basis without regard to the prior 
denial.  


REMAND

As stated above, the appellant believes that the veteran's 
death was caused by Agent Orange exposure in service.  She 
states that studies have shown that the veteran had a high 
level of dioxin associated with exposure to Agent Orange 
while in Vietnam.  Therefore, she argues that the veteran's 
colon cancer developed as a result of his exposure to Agent 
Orange during service.  In addition, of record is a medical 
statement from Peter C. Kahn, Ph.D., dated in March 1992, 
wherein he reported that the level of 2378-TCDD dioxin in the 
veteran's tissue sample was outside the normal range, 
indicating an unusual exposure to Agent Orange.  Dr. Khan 
also stated that, given the veteran's status as a Vietnam 
veteran and the lack of any obvious exposure in his civilian 
record, it was likely that the unusual exposure occurred in 
Vietnam.  

Upon preliminary review of the evidentiary record, the Board 
notes that the veteran's Certificate of Discharge or Release 
from Active Duty (DD Form 214) reflects that the veteran had 
2 months and 18 days of foreign service in USARPAC; however, 
the record does not indicate that the veteran received any 
awards or decorations which would confirm that he was 
stationed in Vietnam.  Moreover, there are no service 
personnel records reflecting the nature of the veteran's 
service or his duty assignments.  The Board believes that the 
dates of the veteran's service in Vietnam and the nature of 
his duties there should be confirmed prior to an appellate 
decision in this case.

In addition, the Board notes that the United States Court of 
Appeals of Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that service in Vietnam does not entitle the 
veteran to a presumption that he was exposed to Agent Orange, 
if he did not have one of the conditions enumerated in 
38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  McCartt v. 
West, 12 Vet. App. 164 (1999).  Therefore, the appellant 
should be given the opportunity to establish that the veteran 
was exposed to Agent Orange in service.

In light of the foregoing, the Board finds that further 
development is in order prior to appellate disposition of the 
appellant's claim.  Accordingly, this case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should obtain the veteran's 
complete service personnel records, duty 
assignments, etc.

2.  The RO should make a specific 
determination of the dates, if any, that 
the veteran served in Vietnam. 

3.  The RO should give the appellant 
notice that she can submit evidence to 
establish that the veteran was exposed to 
Agent Orange during service.  McCartt.

4.  The RO should consider the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.  If the decision remains 
adverse to the appellant, both she and 
her representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until she receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the appellant due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



